(1) Order denying the appealing defendant’s examination of the plaintiff, entered November 29, 1929, affirmed, with ten dollars costs and disbursements for entire record. (2) Order granting plaintiff’s motion for examination of the appealing defendant before trial affirmed, with ten dollars costs; examination to proceed on five days’ notice at same place and hour. (3) Order granting plaintiff’s motion for bill of particulars affirmed, *829with ten dollars costs. No opinion. Lazansky, P. J., Young, Hagaity, Carswell and Tompkins, JJ., concur.